Case 2:19-cv-14465-SDW-LDW Document 13-6 Filed 11/26/19 Page 1 of 4 PagelD: 419

 

7

State of New Jersey
OFFICE GF ADMINISTRATIVE LAW
33 Washington Strect
Newark, NJ 07102
(973) 648-6054
Fax (973) 648-2358

Thonias R. Betancourt
dldnunisteative Law Jude

November 14, 2017
Via Email

Julie Warshaw, Esq.
Warshaw Law Firm, LLC

266 King George Rd., Ste. C2
Warren, NJ 07059

Jodi S. Howlett, Esq.
Cleary, Giacobbe, Alfieri & Jacobs

5 Ravine Drive
Matawan, NJ 07747

Re: F.H. and M.H. On Behalf of J.H. v. West Morris Regional High School
District BOE
OAL Dkt. No.: EDS 10706-17

Dear Counse!:

Enclosed please find an Order entered in the above-referenced matter.
Very truly yours,
2

THOMAS R. BETANCOURT

TRB/db Administrative Law Judge
Encl.

New Jersey is an Equal Opportunity Employer
Case 2:19-cv-14465-SDW-LDW Document 13-6 Filed 11/26/19 Page 2 of 4 PagelD: 420

 

OFFICE OF ADMINISTRATIVE LAW

ORDER
OAL DKT. NO. EDS 10706-17
AGENCY DKT. NO. 2017/26311

 

F.H. AND M.H. ON BEHALF OF J.H.,
Petitioner,
V.
WEST MORRIS REGIONAL BOARD OF
EDUCATION,
Respondent.

 

Julie Warshaw, Esq., appearing for Petitioner (Warshaw Law Firm, LLC,
attorneys)

Jodi Howlett, Esq., appearing for Respondent (Cleary, Giacobbe, Alfieri,

Jacobs, attorneys)

BEFORE THOMAS R. BETANCOURT, ALJ:

STATEMENT OF THE CASE AND PROCEDURAL HISTORY
Petitioner filed a Due Process Petition on June 5, 2017, with Office of Special

Education Programs (OSEP) in the New Jersey Department of Education (DOE).
OSEP transmitted the contested case pursuant to N.J.S.A. 52:14B-1 to 15 and N.J.S.A.

NEW JERSEY IS AN EQUAL OPPORTUNITY EMPLOYER
Ca He OY ERO AY Document 13-6 Filed 11/26/19 Page 3 of 4 PagelD: 421

52:14f-1 TO 13, to the Office of Administrative Law (OAL) where it was filed on July 28,
2017.

A prehearing conference was held on August 11, 2017, and a prehearing Order
was entered on the same date.

Petitioner filed a motion for summary decision on September 20, 2017. Said
motion is held in abeyance pending my decision on the present motion for leave to
amend the due process petition, which was filed with the OAL October 23, 2017.

LEGAL ANALYSIS

NJAC. 1:1-6.2(a) states: Unless precluded by law or constitutional principle,
pleadings may be freely amended when, in the judge's discretion, an amendment would
be in the interest of efficiency, expediency and the avoidance of over-technical pleading
requirements and would not create undue prejudice.

This rule is liberally applied. Bd. of Educ. Of the Two, Of Lakewood, Ocean
County v. New Jersey Department of Education, Division of Finance, EDU 8816-98,
2000 WL 1523029, at *3 (EFPS 2000).

NJAC. 6A:14-2.7(i) states: After a petition requesting a due process hearing is
submitted to the Office of Special Education Programs, it may only be amended with the
consent of the other party, or if an administrative law judge allows the party to amend
the petition.

For the foregoing reasons, | CONCLUDE that the motion to amend should be
GRANTED.

ORDER

Petitioners motion seeking leave to amend the due process petition is
GRANTED; and,
CASE Ber CKid es Bae 707 Document 13-6 Filed 11/26/19 Page 4 of 4 PagelD: 422

The Amended Petition for Due Process filed with the motion seeking leave to
amend shall be the Amended Due Process Petition. The filing date of same shall be the

date hereof; and,

Respondent shall file its answer to the Amended Petition for Due Process within

ten days of the date hereof; and,

The following briefing schedule shall apply to the motion for summary decision

filed by Petitioner:
Respondent's reply brief shall be filed on or before December 4, 2017;

Petitioner's sur-reply brief shall be filed on or before December 14, 2017.

owen 0 locas —

November 14, 2017
DATE THOMAS R. BETANCOURT, ALJ

 
